Case 18-26347        Doc 26     Filed 01/16/19     Entered 01/16/19 15:19:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26347
         Albert D Bugg, Sr
         Connie Bugg
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $134,472.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-26347       Doc 26      Filed 01/16/19    Entered 01/16/19 15:19:53               Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $1,458.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $1,458.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $677.81
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $80.19
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $758.00

 Attorney fees paid and disclosed by debtor:               $200.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim         Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed          Paid         Paid
 FLAGSHIP CREDIT                Secured       37,800.00            NA              NA        700.00        0.00
 PACIFIC UNION FINANCIAL        Secured             0.00           NA              NA           0.00       0.00
 AMERICAN HOME SHIELD           Unsecured         178.00           NA              NA           0.00       0.00
 BREG INC                       Unsecured          45.00           NA              NA           0.00       0.00
 CAPITAL ONE                    Unsecured      6,620.00            NA              NA           0.00       0.00
 CENTRAL CREDIT UNION           Unsecured      4,317.00            NA              NA           0.00       0.00
 CHASE CARD                     Unsecured      2,569.00            NA              NA           0.00       0.00
 CREDIT ONE BANK NA             Unsecured      2,772.00            NA              NA           0.00       0.00
 CREDITORS COLLECTION BUREAU IN Unsecured         219.00           NA              NA           0.00       0.00
 DIGESTIVE HEALTH CONSULTANTS Unsecured           975.00           NA              NA           0.00       0.00
 DUPAGE MEDICAL GROUP           Unsecured          35.00           NA              NA           0.00       0.00
 EDC/R & D REALTY & MAN         Unsecured         900.00           NA              NA           0.00       0.00
 FIRST PREMIER BANK             Unsecured      2,908.00            NA              NA           0.00       0.00
 GOTTLIEB MEMORIAL HOSPITAL     Unsecured      9,280.00            NA              NA           0.00       0.00
 JOLIET ONCOLOGY HEMATOLOGY     Unsecured          40.00           NA              NA           0.00       0.00
 JOLIET RADIOLOGICAL            Unsecured         121.00           NA              NA           0.00       0.00
 MK ORTHOPAEDICS                Unsecured         115.00           NA              NA           0.00       0.00
 NORTHEAST NEPHROLOGY CONSUL Unsecured             30.00           NA              NA           0.00       0.00
 PHYSICIANS IMMEDIATE CARE      Unsecured         262.00           NA              NA           0.00       0.00
 PRESENCE MEDICAL GROUP         Unsecured         197.44           NA              NA           0.00       0.00
 ST JOSEPH MEDICAL CENTER       Unsecured          40.00           NA              NA           0.00       0.00
 TBOM/ATLS/FORTIVA THD          Unsecured      1,203.00            NA              NA           0.00       0.00
 VILLAGE OF EVERGREEN PARK      Unsecured         100.00           NA              NA           0.00       0.00
 VILLAGE OF WESTCHESTER         Unsecured         100.00           NA              NA           0.00       0.00
 KASHABLE LLC                   Unsecured      1,262.00            NA              NA           0.00       0.00
 WESTGATE RESORTS               Unsecured           0.00           NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-26347        Doc 26      Filed 01/16/19     Entered 01/16/19 15:19:53              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $700.00              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $700.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $758.00
         Disbursements to Creditors                               $700.00

 TOTAL DISBURSEMENTS :                                                                       $1,458.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
